DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 5, 6, and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom et al. (US 6,269,971 – hereinafter Nystrom) in view of Dmitry Yefimovich Vodonos (US 2007/0023445 – hereinafter Vodonos)
Re Claims 1, 5, and 16:Nystrom discloses a system for dispensing a solid drug unit comprising a prescription medication to a patient (see Abstract), the system comprising: a portable pill dispensing device (1), comprising: a pill storage area (2) configured to bulk store a plurality of the solid drug units therein; an opening (near 9) for dispensing the solid drug units from the portable pill dispensing device; a rotational pill exchange assembly (at 7) disposed between the opening (near 9) and the pill storage area (2), wherein the rotational pill dispensing exchange assembly (at 7) comprises a rotatable wheel (6) with a cutout (20) sized and shaped to receive at least one of the solid drug units from the pill storage area (2), wherein rotation of the rotatable wheel (6) moves the received at least one of the solid drug units from the pill storage area (2) to the opening (near 9); (see Figs. 1-3), but fails to teach a moveable arm rotatably disposed between the pill storage area and the rotational pill exchange, wherein the moveable arm is configured to control passage of the solid drug units from the pill storage area to the rotational pill exchange assembly.

Vodonos teaches a moveable arm (22) rotatably disposed between a pill storage area (6) and a (product) exchange (32), wherein the moveable arm (22) is configured to control passage of the (products) from the (product) storage area (6) to the exchange assembly (32) (see Figs. 1-2).  Re Claim 16: Vodonos teaches wherein a (product) storage area comprises a funnel (see (6) and initial upper walls that converge towards center prior to meeting members (22)), and wherein the moveable arm (22) is rotatably attached to an end of the funnel (see Fig. 2) between the pill storage area (6) and a (product) exchange (32).  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom with an arm as suggested by Vodonos in order to control the flow of pills leading to a dispensing structure, while also resisting jams and bridging with neither undue experimentation, nor risk of unexpected results.

Further Re Claim 6:
Nystrom discloses wherein the portable pill dispensing device comprises at least one of a processor, a memory, a power source (8), a communication interface (see col. 6 lines 28-37), or a remote monitoring component.  

Re Claim 17:
Nystrom discloses a method for securely dispensing a drug to a patient, comprising: providing a plurality of units of the drug within a portable pill dispensing device (1), wherein portable pill dispensing device (1), comprises: a pill storage area (2) configured to bulk store the plurality of units of the drug therein, an opening (near 9) for dispensing the plurality of units of the drug from the portable pill dispensing device (1), 37 47025893.1Atty. Docket No. 32692-0058 a rotational pill exchange assembly (at 7) disposed between the opening (near 9) and the pill storage area (2), wherein the rotational pill dispensing exchange assembly (at 7) comprises a rotatable wheel (6) with a cutout (20) sized and shaped to receive at least one of the plurality of units of the drug from the pill storage area (2) (see Figs. 1-3), but fails to teach a moveable arm rotatably disposed between the pill storage area and the rotational pill exchange, wherein the moveable arm is configured to move at least one of the plurality of units of the drug from the pill storage area to the rotational pill exchange assembly.

Vodonos teaches a moveable arm (22) rotatably disposed between a pill storage area (6) and a (product) exchange (32), wherein the moveable arm (22) is configured to move at least one of the plurality of units of the (product) from the (product) storage area (6) to the exchange assembly (32) (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom with an arm as suggested by Vodonos in order to control the flow of pills leading to a dispensing structure, while also resisting jams and bridging with neither undue experimentation, nor risk of unexpected results.

Re Claim 18:Nystrom discloses a portable pill dispensing device (1) for dispensing a solid drug unit comprising a prescribed medication to a patient, the device comprising: a pill storage area (2) configured to bulk store a plurality of the solid drug units therein; an opening (near 9) for dispensing the solid drug units from the portable pill dispensing device (1); a rotational pill exchange assembly (at 7) disposed between the opening (near 9) and the pill storage area (2), wherein the rotational pill dispensing exchange assembly (at 7) comprises a rotatable wheel (6) with a cutout (20) sized and shaped to receive at least one of the solid drug units from the pill storage area (2) (see Figs. 1-3), but fails to teach  and a moveable arm disposed between the pill storage area and the rotational pill exchange, wherein the moveable arm is configured to permit the solid drug units to pass one at a time from the pill storage area to the rotational pill exchange assembly.

Vodonos teaches a moveable arm (22) disposed between a (product) storage area (6) and a r(product) exchange (32), wherein the moveable arm (22) is configured to permit the (product) units to pass one at a time from the (product) storage area (6) to the (product) exchange assembly (see Figs. 1-2).  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom with an arm as suggested by Vodonos in order to control the flow of pills leading to a dispensing structure, while also resisting jams and bridging with neither undue experimentation, nor risk of unexpected results.  Examiner notes such a combination would be capable of functioning with a rotational pill exchange assembly by way of the corresponding exchanging parts operating in a predictable manner as taught by the references.

Claims 2 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom in view of Vodonos and further in view of Mary Anne Papp (US 6,601,729 – hereinafter Papp).
Re Claims 2 and 11-15:Nystrom in view of Vodonos discloses the device of claim 1, but fails to teach a handheld mobile device associated with the patient and in wireless communication with the portable pill dispensing device, wherein the handheld mobile device is configured to verify an identity of the patient in order for the patient to access the solid drug unit from the portable pill dispensing device.  

Papp further in view teaches a handheld mobile device associated with a patient and in wireless communication with a portable pill dispensing device, wherein the handheld mobile device is configured to verify an identity of the patient in order for the patient to access the solid drug unit from the portable pill dispensing device  (see col. 3 line 47 – 50, col. 4 line 9 – 18, col. 4 line 55 – 61, col. 5 line 17 – 27, col. 12 line 16 – 67, col. 13 line 25 – 39). Re Claim 11: Papp further in view teaches a handheld mobile device must be within a certain proximity of a portable pill dispensing device in order for the pill dispensing device to dispense a prescribed substance; (see col. 5 lines 17 – 27) (Examiner notes that Papp discloses an embodiment using a “watch with an infrared communications link”. Such IR links are obvious and well-known to require the device to be within a certain proximity).  Re Claim 12: Papp further in view teaches wherein the identity of the patient is verified by the patient entering a code into the handheld mobile device, answering a question on the handheld mobile device, activating an identity encryption sequence on the handheld mobile device, providing biometric recognition on the handheld mobile device, speaking into the handheld mobile device, or a combination thereof (see col. 5 lines 17 – 27). Re Claim 13: Papp further in view teaches wherein a portable pill dispenser comprises a remote monitoring component in wireless communication with an authorized user system over a network (see col.4 lines 62 – 67, col. 5 lines 10 – 16, col. 6 lines 39 – 45, col. 13 lines 51 to col. 14 lines 6).  Re Claim 14: Papp further in view teaches wherein an authorized user system dynamically adjusts a prescribed dosage schedule based on feedback from a portable pill dispensing device (see col.4 lines 4 – 9, 27 – 28, 49 – 50 and 62 - 67, col. 5 lines 10 - 16, col. 6 lines 39 – 45, col. 12 lines 63 to col. 13 lines 4, col. 13 lines 28 –to col. 14 lines 6).  Re Claim 15: Papp further in view teaches wherein an authorized user system is alerted if someone other than the patient attempts to access the prescribed medication; (see col. 13 lines 26 – 35).  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos with that of Papp in order to prevent unauthorized access and drug abuse, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.


Claims 3, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom in view of Vodonos and further in view of Varvarelis et al. (US 2006/0071011 – hereinafter Varvarelis) and Simpson et al. (US 2009/0105876 – hereinafter Simpson).
Re Claims 3, 7, and 8:Nystrom in view of Vodonos discloses the device of claim 1, but fails to teach wherein the portable pill dispensing device is operable to dispense a predefined number of the solid drug units only at a specific time and date based on a prescribed dosage schedule.  

Varvarelis further in view teaches wherein a portable pill dispensing device is operable to dispense a predefined number of the solid drug units only at a specific time and date based on a prescribed dosage schedule  (see paragraph [0016], [0033], [0036], and [0044]). Re Claim 7: Varvarelis teaches wherein the portable pill dispensing device comprises a locking mechanism (132) configured to secure the plurality of the solid drug units within the portable pill dispensing device (see Fig. 4, see paragraph [0032]).  Re Claim 8: Varvarelis teaches , wherein the locking mechanism comprises a mechanical lock, a biometric lock, an electronic lock, voice activated lock, or a combination thereof (see paragraph [0032], see Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos with that of Varvarelis in order to prevent unwanted dispensing of products at times which are not intended to dispense, with neither undue experimentation, nor risk of unexpected results.

Simpson discloses operable to dispense pills at a particular date and time (paragraphs [0021 – 0025], and [0062 – 0072]). Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos with that of Varvarelis and Simpson in order to prevent drug abuse.


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom in view of Vodonos and further in view of Roland Gerritsen van der Hoop (US 2008/0027579 – hereinafter Hoop)
Re Claim 4:
Nystrom in view of Vodonos discloses the device of claim 1, but fails to teach wherein the prescribed medication comprises an opioid drug.  

Hoop further in view teaches wherein prescribed medication comprises an opioid drug (see paragraph [0022]).   Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos with that of Hoop in order to provide a selection of products as commonly known within the art. 

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom in view of Vodonos and Papp and further in view of Muecke et al. (US 2013/0187774 A1 – hereinafter Muecke).
Re Claim 9:Nystrom in view of Vodonos discloses the device of claim 2, but fails to teach wherein the portable pill dispensing device comprises an access port that is accessible by the patient once the identity of the patient is verified at the handheld mobile device based on instructions provided by an authorized personnel.  

Muecke further in view teaches wherein the portable pill dispensing device comprises an access port that is accessible by the patient once the identity of the patient is verified at the handheld mobile device based on instructions provided by an authorized personnel (see paragraph [0037]). Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos and Papp with that of Muecke in order to prevent drug errors, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nystrom in view of Vodonos and Papp and further in view of Geobers et al. (US 2012/0003928 – hereinafter Geobers).
Re Claim 10:Nystrom in view of Vodonos discloses the device of claim 2, but fails to teach wherein the handheld mobile device is configured to transmit an alert to remind the patient to dispense and self-administer a dose of the prescribed medication, or to provide the patient with medication instructions.  

Geobers further in view teaches wherein the handheld mobile device is configured to transmit an alert to remind the patient to dispense and self-administer a dose of the prescribed medication, or to provide the patient with medication instructions (see paragraphs [0211-0212]). Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to have been motivated to combine the teachings of Nystrom in view of Vodonos and Papp with that of Geobers in order to insure medication compliance as known within the art.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17 of U.S. Patent No. 9,953,140. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same subject matter obvious to one of ordinary skill in the art.
US 9,953,140
APPLICATION #17/565759
CLAIM 1
CLAIMS 1-3 AND 7
CLAIM 2
CLAIM 4
CLAIM 3
CLAIM 5
CLAIM 4 
CLAIM 6
CLAIM 5 
CLAIM 8
CLAIM 6 
CLAIM 9
CLAIM 7
CLAIM 10
CLAIM 8
CLAIM 11
CLAIM 9
CLAIM 13
CLAIM 10
CLAIM 14
CLAIM 11
CLAIM 15
CLAIM 12
CLAIM 12
CLAIM 13
CLAIM 16
CLAIM 14
CLAIM 17
CLAIM 17
CLAIM 18



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651